Case 4:11-cr-00045-BMM Document 103 Filed 12/16/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

UNITED STATES OF AMERICA, CR 11-45-GF-BMM-JTJ

Plaintiff, FINDINGS AND
RECOMMENDATIONS
vs.

WILLIAM FREDERICK
HEAVYRUNNER,

Defendant.

 

 

I. Synopsis

Defendant William Frederick Heavyrunner (Heavyrunner) has been accused
of violating the conditions of his supervised release. Heavyrunner admitted the
alleged violation. Heavyrunner’s supervised release should be revoked.
Heavyrunner should be placed in custody until 12:00 noon on December 17, 2020,
with 56 months of supervised release to follow.

II. Status

Heavyrunner pleaded guilty to Conspiracy to Possess with Intent to
Distribute Methamphetamine, and Distribution of Methamphetamine on
October 4, 2011. (Doc. 63). The Court sentenced Heavyrunner to 132 months of

custody, followed by 5 years of supervised release. (Doc. 70). Heavyrunner’s
Case 4:11-cr-00045-BMM Document 103 Filed 12/16/20 Page 2 of 5

current term of supervised release began on July 24, 2020. (Doc. 95 at 1).

Petition

The United States Probation Office filed a Petition on July 31, 2020,
requesting that the Court revoke Heavyrunner’s supervised release. (Doc. 95).
The Petition alleged that Heavyrunner had violated the conditions of his
supervised release by failing to report to the United States Probation Office within
72 hours of his release from prison.

Initial appearance

Heavyrunner appeared before the undersigned for his initial appearance on
December 15, 2020. Heavyrunner was represented by counsel. Heavyrunner
stated that he had read the petition and that he understood the allegations.
Heavyrunner waived his right to a preliminary hearing. The parties consented to
proceed with the revocation hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on December 15, 2020.
Heavyrunner admitted that he had violated the conditions of his supervised release
by failing to report to the United States Probation Office within 72 hours of his
release from prison. The violation is serious and warrants revocation of

Heavyrunner’s supervised release.
Case 4:11-cr-00045-BMM Document 103 Filed 12/16/20 Page 3 of 5

Heavyrunner’s violation is a Grade C violation. Heavyrunner’s criminal
history category is I. Heavyrunner’s underlying offenses are Class A and Class C
felonies. Heavyrunner could be incarcerated for up to 24 months. Heavyrunner
could be ordered to remain on supervised release for up to 60 months, less any
custody time imposed. The United States Sentencing Guidelines call for a term of
custody of 3 to 9 months.

III. Analysis

Heavyrunner’s supervised release should be revoked. Heavyrunner should
be incarcerated until 12:00 noon on December 17, 2020, with 56 months of
supervised release to follow. This sentence is sufficient but not greater than
necessary.

IV. Conclusion

The Court informed Heavyrunner that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed Heavyrunner of his right to object to these Findings and
Recommendations within 14 days of their issuance. The Court explained to
Heavyrunner that Judge Morris would consider a timely objection before making a
final determination on whether to revoke his supervised release and what, if any,

sanction to impose. Heavyrunner stated that he wished to waive his right to object
Case 4:11-cr-00045-BMM Document 103 Filed 12/16/20 Page 4 of 5

to these Findings and Recommendations, and that he wished to waive his right to
allocute before Judge Morris.
The Court FINDS:
That William Frederick Heavyrunner violated the conditions of his
supervised release by failing to report to the United States Probation Office
within 72 hours of his release from prison.
The Court RECOMMENDS:
That the District Court revoke Heavyrunner’s supervised release
and commit Heavyrunner to the custody of the United States Bureau
of Prisons until 12:00 noon on December 17, 2020, with 56 months of

supervised release to follow.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of
Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will
make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may accept,
reject, or modify, in whole or in part, the Findings and Recommendations. Failure
to timely file written objections may bar a de novo determination by the district

court judge, and may waive the right to appear and allocute before a district court
Case 4:11-cr-00045-BMM Document 103 Filed 12/16/20 Page 5 of 5

judge.

DATED this 16th day of December, 2020.

MOO. Zz
ee
CE eer

United States Magistrate Judge
